Citation Nr: 0838785	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals, 
bilateral inferior pubic ramus stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1982 to June 
1983.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals, bilateral 
inferior pubic ramus stress fractures, following the July 
2002 denial of the request to reopen the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran previously indicated that she did not 
want a hearing before the Board, by a written statement 
received in September 2008, the veteran requested a 
videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction, so that the 
videoconference hearing before the Board 
requested by the veteran at the local RO 
may be scheduled.  After the hearing is 
conducted, or if the appellant withdraws 
the hearing request or fails to report for 
the hearing, then in accordance with 
appellate procedures the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



